DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 13-18, filed 02/03/2022, with respect to the rejections and objections have been fully considered and are persuasive.  The rejections and objections of the office action dated 01/12/2022 have been withdrawn. 
Allowable Subject Matter
Claims 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 10 recites a system for charging or discharging an accumulator including a combination of valves with a specific configuration of connections and features that is not disclosed nor rendered obvious by the prior art in combination with the rest of the recited limitations.
Claim 14 recites logic valve details not disclosed nor rendered obvious by the prior art by the prior art in combination with the rest of the recited limitations.
Claim 20 recites shuttle valve details not disclosed nor rendered obvious by the prior art by the prior art in combination with the rest of the recited limitations.
Claim 24 recites a solenoid valve shut off details not disclosed nor rendered obvious by the prior art by the prior art in combination with the rest of the recited limitations.

Dependent claims are allowable at least because they depend from allowable independent claims.
Applicant’s specification states that the invention addresses the problem of providing a system for charging and discharging at least one hydraulic accumulator without solenoid valve actuation to achieve high switching dynamics.
While various arrangements of charging and discharging hydraulic accumulators using valves in different configurations are known in the art, applicant’s claimed configuration appears to be novel and nonobvious over the prior art, as there is insufficient rationale to modify the prior art to reach the claimed invention absent impermissible hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        February 16, 2022